Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.	In the amendment filed on June 06, 2022, the examiner acknowledges the following: 
3.	Claims 1, 3, 7, 11, 13 and 17 were amended.
4.	 Claims 2, 4, 12 and 14 were canceled by Applicant. Claim 4 was previously canceled.
5.	 Currently, claims 1 – 20 are pending; claims 2, 4, 12 and 14 were canceled by Applicant. Therefore, claims 1, 3, 5 – 11, 13 and 15 – 20 are being considered for examination. 

Information Disclosure Statement
6.	The IDS document filed on 05/20/2022 is acknowledged by the Examiner.


Allowable Subject Matter
7.	Claims 1, 3, 5 – 11, 13 and 15 – 20 (renumbered as 1 – 16) are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the prior/related art teaches,
A solid-state imaging device (Ito – US 2012/0307120 A1) comprising a pixel array unit in which unit pixels each having a photoelectric conversion device are arranged in a matrix state, plural column signal lines are wired with respect to one column in the pixel arrangement and pixels are regularly connected to the plural column signal lines in accordance with rows in which pixels are positioned; and a pixel signal reading unit having a column processing unit reading pixel signals in units of plural pixels from the pixel array unit and performing column processing to read signals on a column basis, wherein the pixel signal reading unit includes a column input unit which can connect one or plural column signal lines arranged at a corresponding column to an input of one column processing unit through plural capacitors connected in parallel, and the column input unit has switches which can change a connection state between plural capacitors and plural column signal lines corresponding to the column, wherein the plural capacitors of the column input unit add analog signals transferred through one or plural column signal lines and supply the signals to the column processing unit and, wherein the column processing unit includes a comparator comparing a reference signal as a ramp wave with a potential of a read signal of a column, and a counter latch arranged so as to correspond to the comparator, capable of counting comparison time of the corresponding comparator, stopping counting when an output of the comparator is inverted and holding a count value, and the column input unit includes plural first capacitors connected in parallel to an input terminal of the read signal of the comparator, switches capable of switching the connection state between the plural first capacitors and the plural column signal lines of a corresponding column and plural second capacitors connected in parallel between an input terminal of the reference signal of the comparator and a supply line of the reference signal. Even though, Ito teaches some features such as a solid-state imaging device including a pixel array with a plurality of pixels and pixel circuits  including a column readout that transfers the charges generated by the pixels to the respective output  lines via switches  for the readout of the pixel signals, Ito fails to teach or to fairly suggested the combination of limitations as in the amended independent claims 1 and 11. Ito fails to teach or to suggest a light detecting device with a pixel array including a transfer signal supply unit including a firs amplifier and a second amplifier and with the first amplifier coupled to the gate of the first transfer transistor gate and with  the second amplifier coupled to the second transfer transistor gate and wherein the transfer power supply further includes a first and a second capacitors, wherein the first amplifier is connected to a ground potential through the first capacitor and wherein the second amplifier is connected to a ground potential through the second capacitor and as disclosed in the amended independent claims 1 and 11.
Another prior art of record teaches solid-state imaging apparatus (Ogura – US  2010/0194947 A1) comprising a plurality of pixels each including a photoelectric conversion unit to generate a signal; a control line for supplying a control signal for driving the pixel; a driving buffer for driving the control line; and a switching unit for switching between a first path for supplying a power source voltage from a power source circuit to a power source terminal of the driving buffer and a second path for supplying a power source voltage from a capacitor to the power source terminal of the driving buffer, wherein the pixel includes a transfer switch for transferring the signal generated by the photoelectric conversion unit; a reset switch for reset of the signal in the photoelectric conversion unit; a pixel amplifier for amplifying the signal transferred by the transfer switch; and a selecting switch for selecting a signal output from the pixel amplifier, and the control line controls the transfer switch, the reset switch, and the selecting switch and, wherein the pixel includes a transfer switch for transferring the signal generated by the photoelectric conversion unit; and a reset switch for reset of the signal in the photoelectric conversion unit, the control line controls the transfer switch and the reset switch, and the switching unit selects the first path at least during a period of controlling the reset switch, and a period of controlling the transfer switch. Ogura as Ito fails to teach or to fairly suggest similar combination of limitations as discussed for Ito reference for the amended independent claims 1 and 11.
	Furthermore, the prior art also teaches a comparator (Ueno – US 2013/0215303 A1), comprising a first amplifier including differential-pair transistors and configured to output a signal of a level corresponding to a comparison result from a first output node, the differential-pair transistors serving as a comparison part configured to compare a reference voltage with a potential of an input signal; a second amplifier configured to gain up the signal output from the first output node of the first amplifier and output the signal from a second output node; and a level holding part configured to hold a level of the second output node at a predetermined level, the second amplifier including a transistor for amplification connected between the second output node and a power supply or a reference potential source and a transistor for a current source connected between the second output node and the reference potential source or the power supply, the level holding part holding the level of the second output node of the second amplifier such that the transistor for the current source of the second amplifier does not fall into a level at which a saturated operation condition is not satisfied. Similarly, Ueno as Ogura also fails to teach or to suggest the combination of limitations as discussed above for Ito reference in relation to the amended independent claims 1 and 11. 
	In summary, the prior art of record teaches a solid-state imaging device including a pixel array with a plurality of pixels and pixel circuits  including a column readout that transfers the charges generated by the pixels to the respective output  lines via switches  for the readout of the pixel signals (See Ito and Ogura) or a comparator circuit with a first and a second amplifiers (See Ueno); however, either alone or in combination, the prior art of record fails to explicitly teach a light detecting device  or  an electronic apparatus with a pixel array including a transfer signal supply unit including a firs amplifier and a second amplifier and with the first amplifier coupled to the gate of the first transfer transistor gate and with  the second amplifier coupled to the second transfer transistor gate and wherein the transfer power supply further includes a first and a second capacitors, wherein the first amplifier is connected to a ground potential through the first capacitor and wherein the second amplifier is connected to a ground potential through the second capacitor as it follows below.

Regarding Claim 1:
	The prior art of record teaches a solid-state imaging device including a pixel array with a plurality of pixels and pixel circuits including a column readout that transfers the charges generated by the pixels to the respective output lines via switches for the readout of the pixel signals or a comparator circuit with a first and a second amplifiers; however, it fails to teach or to suggested the amended independent claim 1.
	The combination of Ito, Ogura and Ueno fails to explicitly teach “A light detecting device, comprising: a pixel array having a plurality of pixels arranged in columns and rows, the pixel array including: a first pixel, wherein the first pixel includes a first transfer transistor; and a second pixel, wherein the second pixel includes a second transfer transistor; and a transfer signal supply unit, including: a first amplifier, wherein the first amplifier is coupled to a gate of the first transfer transistor; a second amplifier, wherein the second amplifier is coupled to a gate of the second transfer transistor, a first capacitor, wherein the first amplifier is connected to a ground potential through the first capacitor; and a second capacitor, wherein the second amplifier is connected to the ground potential through the second capacitor”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.

	In regards to claims 3 and 5 – 10: claims 3 and 5 – 10 depend directly or indirectly to claim 1 and they require all the limitations of claim 1 and which are not taught by the prior art of record. Therefore, claims 3 and 5 – 10 are allowed for the same reasons as claim 1.

Regarding Claim 11:
	The prior art of record teaches a solid-state imaging device including a pixel array with a plurality of pixels and pixel circuits including a column readout that transfers the charges generated by the pixels to the respective output lines via switches for the readout of the pixel signals or a comparator circuit with a first and a second amplifiers; however, it fails to teach or to suggested the amended independent claim 11.
	The combination of Ito, Ogura and Ueno fails to explicitly teach “An electronic apparatus, comprising: an optical system including at least one lens; and an imaging device, wherein light is directed to the imaging device by the optical system, the imaging device including: a pixel array having a plurality of pixels arranged in columns and rows, the pixel array including: a first pixel, wherein the first pixel includes a first transfer transistor; and a second pixel, wherein the second pixel includes a second transfer transistor; and a transfer signal supply unit, including: a first amplifier, wherein the first amplifier is coupled to a gate of the first transfer transistor; a second amplifier, wherein the second amplifier is coupled to a gate of the second transfer transistor a first capacitor, wherein the first amplifier is connected to a ground potential through the first capacitor; and a second capacitor, wherein the second amplifier is connected to the ground potential through the second capacitor”. Therefore, as discussed above, claim 11 is allowable over the prior art of record.

In regards to claims 13 and 15 – 20: claims 13 and 15 – 20 depend directly or indirectly to claim 1 and they require all the limitations of claim 11 and which are not taught by the prior art of record. Therefore, claims 13 and 15 – 20 are allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. A. Lahav et al., US 2009/0261235 A1 – it teaches a CMOS image sensor including a plurality of pixels disposed on a substrate, wherein each pixel comprises: a photodiode; a first circuit including means for converting a charge generated by the photodiode to a first output signal using one a first operation; a second circuit including means for converting the charge generated by the photodiode to a second output signal using a correlated double sampling operation; and an output chain coupled to both said first and second circuits such that both the first and second output signals are transmitted from an output terminal of the output chain onto a single signal line, wherein said each pixel comprises: first and second capacitors disposed to generate first and second signals at first and second nodes, respectively; a first transfer gate connected between the first node and the photodiode; a first feedback transistor coupled between a first voltage source and the second node; and an inverter having an input terminal connected to the first node, and an output terminal connected to gate terminals of the first transfer gate and the first feedback transistor.
2. Y. Ueno, US 2013/0215303 A1 – it teaches a comparator, comprising: a first amplifier including differential-pair transistors and configured to output a signal of a level corresponding to a comparison result from a first output node, the differential-pair transistors serving as a comparison part configured to compare a reference voltage with a potential of an input signal; a second amplifier configured to gain up the signal output from the first output node of the first amplifier and output the signal from a second output node; and a level holding part configured to hold a level of the second output node at a predetermined level, the second amplifier including a transistor for amplification connected between the second output node and a power supply or a reference potential source and a transistor for a current source connected between the second output node and the reference potential source or the power supply, the level holding part holding the level of the second output node of the second amplifier such that the transistor for the current source of the second amplifier does not fall into a level at which a saturated operation condition is not satisfied, wherein the level holding part includes a clamp circuit configured to perform clamp processing so as not to change a potential of the second output node when a third output node of a logic gate connected to the second output node of the second amplifier has become higher or lower than the second output node of the second amplifier by a constant voltage and, wherein the clamp circuit performs the clamp processing so as not to change the potential of the second output node in such a manner that the clamp circuit turns on the current source to feed a current from the power supply or the reference potential source to the second output node or feed the current out from the second output node after detecting that the third output node of the logic gate has become higher or lower than the second output node of the second amplifier by the constant voltage.
3. H. Hasegawa et al., US 2012/0320245 A1 – it teaches a solid-state imaging device comprising: a plurality of unit cells arranged in rows and columns; and a row scanning unit configured to generate a reset signal and a transfer signal for driving row scanning of the unit cells, wherein each of the unit cells includes: a photodiode which converts incident light into signal charges; a floating diffusion which holds the signal charges; a transfer transistor which transfers the signal charges from the photodiode to the floating diffusion according to the transfer signal; a reset transistor which resets a potential of the floating diffusion according to the reset signal; and an amplifying transistor which converts the signal charges accumulated in the floating diffusion into voltage, the row scanning unit is configured to change a potential of the transfer signal from a second potential to a third potential prior to driving of a transfer operation for causing a transfer of the signal charges from the photodiode to the floating diffusion, by supplying a transfer pulse having a first potential, the first potential is a positive potential for turning the transfer transistor into ON state, the second potential is a potential for causing pinning of holes under a gate of the transfer transistor and turning the transfer transistor into OFF state, and the third potential is a potential for not causing the pinning of the holes under the gate of the transfer transistor and turning the transfer transistor into OFF state, the third potential being lower than the first potential and higher than the second potential.

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697